Citation Nr: 0501616	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  00-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for the loss of four 
fingers of the left hand, secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
November 1946 and from March 1948 to April 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for a right shoulder disability, a low back 
disability, and the loss of four fingers of the left hand.  

The issues of entitlement to service connection for a low 
back disability and the loss of four fingers of the left hand 
secondary to a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

On May 26, 2004, prior to the promulgation of a decision in 
the appeal, the veteran informed VA that a withdrawal of the 
appeal of the issue of entitlement to service connection for 
a right shoulder disability was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran on the issue of service connection for a right 
shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2003).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2000, the RO issued a rating decision which denied 
the veteran's claim for service connection for a right 
shoulder disability.  The veteran timely perfected an appeal 
to the Board on this issue in August 2000.  However, at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO in May 2004, the veteran testified and requested that 
his appeal on this issue be withdrawn.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may also 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2003).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2003).  Since the 
veteran's testimony was transcribed, he has properly 
withdrawn his appeal on the issue of entitlement to service 
connection for a right shoulder disability.  Hence, there 
remains no allegations of error of fact or law on this issue 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on this issue and it 
is dismissed without prejudice.  


ORDER

The appeal on the issue of entitlement to service connection 
for a right shoulder disability is dismissed.  


REMAND

Based on the evidence of record, the Board finds that, 
consistent with VA's duty to assist the veteran, further 
development of his claim for service connection for a low 
back disability is warranted in order to ascertain whether he 
has a current back disorder as a result of his military 
service.  The veteran's service medical records reflect that 
he sustained a low back injury while pushing a car in October 
1949.  In a written statement as well as at his personal 
hearing before the undersigned Veterans Law Judge at the RO 
in May 2004, the veteran reported that he had been treated 
for the back injury he sustained in service by private 
physicians Drs. Clark and Baker at a private medical 
facility, Southeastern Regional Medical Center, in 1950.  
There is no indication in the file that an attempt to obtain 
these records has been made and the veteran provided VA with 
a release form for this facility in May 2004.  Such records, 
if available, may be useful in adjudication of the low back 
issue on appeal.  Further, the Board finds that an 
examination and nexus opinion are also warranted relative to 
the low back claim.  

The veteran has asserted that the loss of four fingers on his 
left hand was secondary to his low back disability.  Hence, 
the claim is inextricably intertwined with the claim for 
service connection for a low back disability.  Therefore, a 
decision on this issue must be deferred until the development 
requested below has been accomplished.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should obtain the names, 
addresses, and dates of treatment for all 
additional medical care providers who 
have treated the veteran for a low back 
disability since his discharge from 
service that have not already been 
identified.  In particular, the RO should 
attempt to obtain records of treatment of 
the veteran by Drs. Clark and Baker at 
the Southeastern Regional Medical Center 
in Lumberton, North Carolina, in 1950, as 
identified by the veteran in hearing 
testimony in May 2004.  (Transcript of 
May 2004 hearing, pages 5-6).  After 
securing any additional necessary 
release(s), the RO should assist the 
veteran in obtaining all identified 
records.  

2.  After any additional records have 
been obtained, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims folder should be 
made available to the examiner.  After a 
thorough examination and review of the 
claims file, including the service 
medical records, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a current low back disability as a 
result of an incident or injury in 
service.  

3.  After the above has been 
accomplished, the RO should readjudicate 
the claims for service connection for a 
low back disability and the loss of four 
fingers of the left hand secondary to a 
low back disability.  If either of the 
claims remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


